FILED
                              NOT FOR PUBLICATION                           DEC 02 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HTIN LIN,                                        No. 05-73547

               Petitioner,                        Agency No. A079-594-596

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Htin Lin, a native and citizen of Myanmar, petitions for review of the Board

of Immigration Appeals’ order affirming an immigration judge’s decision denying

his application for asylum and withholding of removal. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
JW /Research
8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings,

Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001), and we deny the petition

for review.

         The agency found Lin not credible in part because of an inconsistency

regarding his membership in the All Burma Student Democratic Front. Because

this inconsistency goes to the heart of Lin’s claim, and the agency reasonably

rejected Lin’s proffered explanation for the inconsistency, substantial evidence

supports the adverse credibility determination. See Wang v. INS, 352 F.3d 1250,

1259 (9th Cir. 2003) (“So long as one of the identified grounds is supported by

substantial evidence and goes to the heart of [petitioner’s] claim of persecution, we

are bound to accept the [agency’s ] adverse credibility finding.”). Accordingly, in

the absence of credible testimony, Lin failed to establish eligibility for asylum and

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED.




JW /Research                               2                                     05-73547